DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of claims 13 and 31 is withdrawn in view of the newly discovered reference(s) to Melton et al. (US 10,279,893).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 35 recites the limitation "the predicted position" in line 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-2, 4-9, 12, 14, 16-17, 19-20, 22-27, 30, 32, 34-38, 40-42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Tilly et al. (US 2017/0008614) in view of Melton et al. (US 10,279,893).

In re. claim 1, Tilly teaches an aircraft control system comprising: a motor (19) comprising a rotating shaft (fig. 2); a lever (3) comprising an axis of rotation (X), the lever connected to the rotating shaft (fig. 2), wherein a position of the lever is not maintained by a mechanical clutch during normal operation (shear pins used instead of a clutch) (para [0076]); a fail-safe system for maintaining mechanical friction of the lever in an event of a failure (shear pin (22) arrangement) (para [0049])); a sensor (23, 24) identifying a position parameter of the lever (para [0054]); and a transmitter transmitting the lever position parameter to a controller (18) (transmitted to controller) (para [0054]), the controller adjusting an aircraft performance device based on the received lever position parameter (flight control device) (para [0071]).
Tilly fails to disclose a processor configured to determine a difference between the sensed position parameter of the lever and a predicted position parameter of the lever.
Melton teaches a processor (205) configured to determine a difference between a sensed position parameter of a lever (actual position of cyclic stick (231) via cyclic position sensor (211) and cyclic detent sensor (235)) (fig. 2) and a predicted position parameter of the lever (particular position of cyclic stick position from trim motor) (col. 6, ln. 53-57).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tilly to include the teachings of Melton to determine a difference between the sensed position parameter of the lever and a predicted position parameter of the lever, since the claimed elements were known in the prior art and one skilled in the 
In re. claim 19, Tilly teaches an aircraft control method comprising: connecting a lever (3) to a motor shaft (shaft of motor (19)) (fig. 2); rotating the motor shaft (para [0048]); maintaining a position of the lever during normal operation without a mechanical clutch (shear pins used instead of a clutch) (para [0076]); maintaining mechanical friction of the lever in an event of a failure (no loss of friction described); identifying a position parameter of the lever (via sensors (23, 24)); transmitting the lever position paramter to a controller (18) (transmitted to controller) (para [0054]); and adjusting, by the controller, an aircraft performance device based on the received lever position parameter (flight control device) (para [0071]).
Tilly fails to disclose determining a difference between the sensed position parameter of the lever and a predicted position parameter of the lever.
Melton teaches determining a difference between a sensed position parameter of a lever (actual position of cyclic stick (231) via cyclic position sensor (211) and cyclic detent sensor (235)) (fig. 2) and a predicted position parameter of the lever (particular position of cyclic stick position from trim motor) (col. 6, ln. 53-57).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tilly to include the teachings of Melton to determine a difference between the sensed position parameter of the lever and a predicted position parameter of the lever, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the pilot to override automatic control. 

In re. claims 4 and 22, Tilly as modified by Melton (see Tilly) teach the fail-safe system comprises shear pins and the event of a failure comprises a manual torque on the lever sufficient to break the shear pins (para [0049]).
In re. claims 5 and 23, Tilly as modified by Melton (see Tilly) teach the lever (3) comprises an end with a handle (para [0026]) (fig. 1).
In re. claims 6 and 24, Tilly as modified by Melton (see Tilly) teach the lever comprises an end connected to the rotating shaft (figs. 1-2).
In re. claims 7 and 25, Tilly as modified by Melton (see Tilly) teach the end connected to the rotating shaft comprises the axis of rotation (via connection to second end (11) (fig. 2).
In re. claims 8 and 26, Tilly as modified by Melton (see Tilly) teach the motor provides torque on the lever, wherein providing torque on the lever includes resisting the manual operation of the lever and assisting the manual operation of the lever (para [0050]).
In re. claims 9 and 27, Tilly as modified by Melton (see Tilly) teach the motor provides the torque during a non- automatic control mode of the aircraft (occurs in a nominal mode) (para [0050]).
In re. claims 12 and 30, Tilly as modified by Melton (see Tilly) teach wherein the controller (18) is configured to adjust the torque applied to the shaft to simulate physical features to mimic a conventional throttle lever (para [0050]).
In re. claims 14 and 32, Tilly as modified by Melton (see Melton) teach wherein the processor disengages an automatic control mode when the difference between the sensed position parameter of the lever and the predicted position parameter of the lever exceeds a threshold (suggested cyclic stick position from FCC overridden) (col. 6, ln. 63-67).

In re. claims 17 and 35, Tilly as modified by Melton (see Melton) teach wherein when the difference between the sensed position parameter of the lever and the predicted position parameter of the lever exceeds a threshold indicative of a manual override of the aircraft control system (col. 6, ln. 53-67), the processor updates at least one of the predicted position and a target throttle position (cyclic positioned to reflect actual settings) (col. 3, ln. 42-55).
In re. claims 36-38, Tilly as modified by Melton (see Melton) teach he aircraft control method of claim 19, further comprising disengaging an automatic control mode when the difference between the sensed velocityposition parameter of the lever and the predicted velocity position parameter of the lever exceeds a threshold (suggested cyclic stick position from FCC overridden) (col. 6, ln. 63-67). 
Tilly as modified by Melton fail to specify the sensed position parameter is a sensed velocity, acceleration, or jerk and the predicted position parameter is a predicted velocity, acceleration, or jerk.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tilly as modified by Melton to have the sensed position parameter as a sensed velocity, acceleration, or jerk and the predicted position parameter as a predicted velocity, acceleration, or jerk, since Melton utilizes a detent sensor (235) to differentiate between motion and/or position of the respective control stick that is caused by pilot input, as opposed to motion and/or position caused by commands from the FCC (col. 8, ln. 14-19), and doing so addresses changes in velocity, acceleration, or jerk associated with the FCC.
	

Tilly as modified by Melton fails to specify the DC motor is brushless.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed, as an obvious matter of design choice to use a brushless DC motor, since applicant has not disclosed that the use of a brushless DC motor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a DC motor with brushes.
In re. claim 41, Tilly as modified by Melton (see Melton) teach the aircraft control system of claim 40, wherein the processor determines a difference between the sensed position parameter of the lever and the predicted position parameter of the lever and disengages an automatic control mode when the difference between the sensed position parameter of the lever and the predicted position parameter of the lever exceeds a threshold (suggested cyclic stick position from FCC overridden) (col. 6, ln. 63-67).
In re. claim 42, Tilly as modified by Melton (see Tilly) teach the aircraft control system of claim 41, wherein the fail-safe system comprises a mechanical torque limiter (para [0073]).
In re. claim 45, Tilly as modified by Melton (see Melton) teach the aircraft control system of claim 41, wherein the threshold is a spatial threshold (detected spatial difference in trim motor position and actual cyclic position) (col. 6, ln. 53-60).
In re. claim 46, Tilly as modified by Melton (see Melton) teach the aircraft control system of claim 41, wherein when the difference between the sensed position parameter of the lever and the predicted position parameter of the lever exceeds a threshold indicative of a manual override of the .

Claims 3, 21, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tilly as modified by Melton as applied to claims 2 and 20 respectively above, and further in view of Marques et al. (US 2013/0334372).

In re. claims 3, 21, and 43, Tilly as modified by Melton fails to disclose the fail-safe system comprises a current sensor and the event of a failure comprises detecting a current reading does not exceed a lower threshold.
Marques teaches a current sensor (load sensor) (para [0027]) and the event of a failure comprises detecting a current reading does not exceed a lower threshold (para [0041]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tilly as modified by Melton to incorporate the teachings of Marques to have the fail-safe system comprises a current sensor and the event of a failure comprises detecting a current reading, since Tilly states that when the electrical system is jammed, the pilot can assert force to break the shear pin, and doing so would notify the pilot that the application of force is required.

Claims 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tilly as modified by Melton as applied to claims 8 and 26 respectively above, and further in view of Schaeffer et al. (US 2003/0094539).


Schaeffer teaches a dial (57), wherein movement of the dial adjusts the torque provided by the motor (para [0022]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tilly as modified by Melton to incorporate the teachings of Schaeffer to have a controllable torque dial, since Tilly states that a driving force is placed on the lever and doing so would allow the force to adjustable based on the pilot’s comfort level.

Claims 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tilly as modified by Melton as applied to claims 1 and 19 respectively above, and further in view of Hedrick (US 10,099,795).

In re. claims 18 and 39, Tilly as modified by Melton fails to disclose the motor is configured to produce an oscillation as the aircraft approaches a performance limit.
Hedrick teaches a motor is configured to produce an oscillation as the aircraft approaches a performance limit (col. 10, ln. 32-41).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tilly as modified by Melton to incorporate the teachings of Hedrick to have an oscillation as the aircraft approaches a performance limit, since Tilly states that the lever may be used for governing control of the aircraft, and doing so would notify the pilot when approaching aircraft control limits.
Allowable Subject Matter
Claims 15, 33, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647